Name: 78/256/EEC: Commission Decision of 15 February 1978 on the implementation of the reform of agricultural structures in Italy (region of Apulia) pursuant to Directives 72/159/EEC, 72/160/EEC and 72/161/EEC and Titles III and IV of Directive 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  agricultural policy;  agricultural structures and production;  economic policy
 Date Published: 1978-03-11

 Avis juridique important|31978D025678/256/EEC: Commission Decision of 15 February 1978 on the implementation of the reform of agricultural structures in Italy (region of Apulia) pursuant to Directives 72/159/EEC, 72/160/EEC and 72/161/EEC and Titles III and IV of Directive 75/268/EEC (Only the Italian text is authentic) Official Journal L 069 , 11/03/1978 P. 0031 - 0032COMMISSION DECISION of 15 February 1978 on the implementation of the reform of agricultural structures in Italy (region of Apulia) pursuant to Directives 72/159/EEC, 72/160/EEC and 72/161/EEC and Titles III and IV of Directive 75/268/EEC (Only the Italian text is authentic) (78/256/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (2), and in particular Article 9 (3) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (3), and in particular Article 11 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4), and in particular Article 13 thereof, Whereas on 20 October 1977 the Government of Italy notified the law of the region of Apulia of 20 September 1977 implementing the EEC Directives on the reform of agriculture and the provision of aid for hill farming and farming in certain less-favoured areas; Whereas pursuant to Article 18 (3) of Directive 72/159/EEC, Article 9 (3) of Directive 72/160/EEC, Article 11 (3) of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC the Commission has to decide whether, having regard to the abovementioned law of the region of Apulia, the existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, which are the subject of Commission Decisions 76/480/EEC of 13 April 1976 (5) and 76/964/EEC of 7 December 1976 (6), continue to satisfy the conditions for financial contribution by the Community and whether the said law satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 75/268/EEC; Whereas Articles 1 to 15 of the said law are consistent with the conditions and aims of Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC; Whereas the Commission cannot yet establish whether Articles 20 to 22 of the law satisfy the conditions of Title II of Directive 75/268/EEC since the law does not make it sufficiently clear whether the principles established in Commission Decision 76/964/EEC are observed; Whereas Articles 16 to 19 are consistent with the conditions and aims of Directive 72/160/EEC ; whereas Articles 23 to 28 are consistent with the conditions and aims of Directive 72/161/EEC; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, having regard to Articles 1 to 19 and 23 to 28 of the law of the region of Apulia of 20 September 1977, as notified on 20 October 1977, continue to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC, Article 6 of Directive (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 96, 23.4.1972, p. 15. (4)OJ No L 128, 19.5.1975, p. 1. (5)OJ No L 138, 26.5.1976, p. 14. (6)OJ No L 364, 31.12.1976, p. 62. 72/160/EEC, Article 8 of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 15 February 1978. For the Commission Finn GUNDELACH Vice-President